Exhibit 10.32

MOHEGAN SUN EXECUTIVE EMPLOYMENT AGREEMENT

This is an employment agreement which we will hereinafter refer to simply as the
“Agreement,” which I, Anthony Patrone, of East Lyme, CT voluntarily enter into
on behalf of myself and my heirs, executors, administrators and assigns with my
employer, MOHEGAN TRIBAL GAMING AUTHORITY, acting on behalf of its affiliates,
successors, or assigns (the “MTGA”) through its President/Chief Executive
Officer (“President/CEO”) on this the 20th day of December, 2007.

WHEREAS, the MTGA is an instrumentality of the Mohegan Tribe of Indians of
Connecticut, a federally recognized Indian tribe, owners and operators of, among
other things, the Mohegan Sun, a Class III gaming casino located on the Mohegan
Reservation and operated under the authority of the National Indian Gaming
Commission and the Indian Gaming Regulatory Act and pursuant to a Compact with
the State of Connecticut; and

WHEREAS, as an instrumentality of the Mohegan Tribe of Indians of Connecticut,
the MTGA is a sovereign Indian tribal entity that is immune from unconsented
suit; and

WHEREAS, the MTGA is willing to waive its sovereign immunity for the purposes
and to the extent set forth herein, in consideration for my agreement to perform
my obligations and duties as an employee of the MTGA as such obligations and
duties may be established, modified, or assigned by the President/CEO of the
MTGA (or his authorized designee); and

WHEREAS, the MTGA acts with respect to its employees exclusively through its
President/CEO, in whom is vested sole legal authority to make decisions with
respect to my employment, the continuation and/or termination of my employment,
and the terms and conditions of my employment;

THE MTGA AND I THEREFORE, in consideration of my employment by the MTGA after
the date of this Agreement and the additional consideration set forth in
Paragraph 3 of this Agreement, which I acknowledge to be good and sufficient,
set forth our agreement and understanding with respect to my obligations as an
employee, as follows:

1. DEFINITIONS As used in this Agreement:

(a) “MTGA” means the Mohegan Tribal Gaming Authority, its successors and
assigns, and any organizations or businesses controlled by it.

(b) “Conflicting Organization” means me individually and/or in affiliation with
any person, group of persons, entity or organization which is engaged in or is
about to become engaged in the design, development, administration, operation or
marketing of a gaming casino in competition with the MTGA.



--------------------------------------------------------------------------------

(c) “Executive Assignment” means any and all duties, assignments, titles, roles,
or obligations that I am expected to perform consistent with and in furtherance
of the MTGA’s business objectives.

(d) “Base Salary” means my regular salary as established by the President/CEO
and paid in regular periodic installments, subject to any deductions required by
applicable law, and does not include any bonuses or additional compensation of
any kind.

(e) “Non-Compete Area” means the States of Connecticut, Rhode Island,
Massachusetts, and New York.

2. MY COVENANTS

(a) I will not, without express prior written permission of the President/CEO of
the MTGA, during my employment by the MTGA and for a period of twelve
(12) months following the termination of that employment:

(i) directly or indirectly engage in the gaming industry within the Non-Compete
Area;

(ii) contact for the purpose of soliciting business any person or entity who was
at any time a patron of or vendor or supplier or vendor to the MTGA;

(iii) perform services of any kind for any person or entity that was at any time
a patron of or vendor or supplier to the MTGA; or

(iv) directly or indirectly hire or offer to hire any employee of MTGA, contact,
or solicit, directly or indirectly, any other employee of the MTGA for the
purpose of recruiting such other employee for employment for another employer.

(b) I also covenant and agree that in the event that I voluntarily terminate my
employment by resignation, I shall deliver written notice of my intention to
terminate my employment sixty (60) days in advance of my termination date to the
President/CEO. I understand and acknowledge that if I exercise my right to
terminate my employment, my covenants not to compete remain in full force and
effect for the duration and within the Non-Compete Area as set forth herein.

(c) I acknowledge that my skills are transferable or applicable to industries or
entities which are not in competition with the MTGA and/or that I may engage in
the gaming industry outside the Non-Compete area, so that my covenants against
competition with the MTGA will not prevent me from providing for myself and my
family. I understand that I may make a written request to the President/CEO of
the MTGA for a waiver of any of the provisions of this Paragraph 2, and that the
decision of



--------------------------------------------------------------------------------

the President/CEO in response to any such request for waiver shall be final and
shall not be subject to an appeal or review in any forum.

3. CONSIDERATION

In consideration for my obligations and undertakings herein, expressly including
my covenant not to compete with the MTGA:

(a) The MTGA shall, upon the final execution of this Agreement by me and by the
President/CEO, increase my Base Salary by 5 percent to $330,750.00;

(b) I understand that if I voluntarily terminate my employment by resignation
and give the written notice required by Paragraph 2(b), the MTGA shall continue
to pay my Base Salary from the date of my notice of resignation through and
including the sixtieth (60th) calendar day following my delivery of resignation
notice, so long as I remain fully in compliance with all of my other covenants
under this Agreement.

(c) If the MTGA exercises its right to terminate my employment at its discretion
pursuant to Paragraph 4(a) and without “cause” as set forth in Paragraph 4(b),
then the MTGA shall pay me:

(i) my Base Salary in regular installments at the same Base Salary rate as was
in effect at the date of my termination for a period of one calendar year from
the date of my termination, and

(ii) a lump sum in the amount of twenty five thousand dollars ($25,000.00) for
relocation expenses subject to all deductions required by applicable law.

I hereby acknowledge that the foregoing represents good and sufficient
consideration to which I am not otherwise entitled so as to assure that this
agreement may be enforced against me in the event of my breach.

4. TERMINATION

(a) Termination At Will

I understand, acknowledge and agree that my employment is “at will,” in that
either I or the MTGA, independently, can terminate my employment for any reason
or for no reason, at any time, with or without notice, subject only to the terms
and limitations of this Agreement. If I terminate my employment by voluntary
resignation and provide written notice pursuant to Paragraph 2(b), I may, unless
I am otherwise disqualified by my breach of other terms of this Agreement,
receive the benefits set forth in Paragraph 3(b). If the MTGA terminates my
employment at its discretion and without “cause” as described more fully below,
the MTGA shall pay me the benefits set forth in Paragraph 3(c).



--------------------------------------------------------------------------------

(b) Termination for Cause

I acknowledge and agree that the MTGA may terminate this Agreement for cause,
and that in the event of termination for cause, the MTGA shall have no
obligation to pay me any of the benefits described in Paragraph 3(c) or any
other benefit except that required by applicable law.

I understand that cause for termination includes, but is not limited to:

 

  •   My conviction of a criminal offense;

 

  •   My violation of Mohegan Sun policies, including, but not limited to, my
violation of the standards for personal conduct set forth in Mohegan Sun Policy
#27 (as amended);

 

  •   My breach of my covenants under this Agreement, including my covenants not
to compete;

 

  •   My aiding, assisting, or abetting any other person to breach a covenant
not to compete;

 

  •   Suspension or revocation of my gaming license;

 

  •   My engagement, directly or indirectly, in a conflict of interest;

 

  •   My failure or refusal to perform my Executive Assignment; or

 

  •   Other serious misconduct by me.

I understand that the foregoing is illustrative of grounds for my termination
for cause, and is not an exclusive or exhaustive list.

I understand that I have a right to a rudimentary hearing prior to the
termination of my employment for cause, at which hearing I shall be afforded an
opportunity to present reasons to the President/CEO or his designee why the
termination should not be imposed. However, I understand that any such hearing
shall be subject to such limitations in time and scope that the MTGA may impose,
and that I may obtain a review of the termination decision pursuant to the
“Remedies” set form in this Agreement.

(c) Confidentially of MTGA Records

I agree that all records, material and information obtained by me in the course
of my employment with the MTGA shall at all times be treated and maintained in
confidence and shall remain the exclusive property of the MTGA during and
following my employment with the MTGA. I agree that I shall at all times adhere
to all policies, standards and procedures as established by the MTGA for
protecting the confidentiality of information and records, including but not
limited to trade secrets.

(d) Return of MTGA Documents Upon Termination

Upon termination of my employment with the MTGA, I will return to and leave with
the MTGA all documents, records and notebooks concerning the business of the
MTGA, including copies thereof, then in my actual or constructive possession,



--------------------------------------------------------------------------------

whether prepared by me or by others, and I will not duplicate such materials for
my own use or the use of another person, corporation or entity at any time,
either during or following my employment.

5. REMEDIES

(a) I recognize that if I violate the covenants and undertakings of this
Agreement I may cause the MTGA irreparable injury and damage. Therefore, the
MTGA and I agree that, if I violate this Agreement, the MTGA may seek to enjoin
my actions which are in breach of this Agreement and that the MTGA is entitled
to recover from me all of its reasonable costs and expenses, including
reasonable attorney’s fees, incurred by or on behalf of the MTGA in the
enforcement of this Agreement or any part thereof and in its investigation of my
violation of this Agreement, as well as any damages that may be proven to the
satisfaction of a court of competent jurisdiction.

(b) I understand that the MTGA may disclose this Agreement to any entity with
whom I may become affiliated or employed following the termination of my
employment with and by the MTGA.

(c) I understand that the Mohegan Tribe of Indians of Connecticut and the MTGA
have established the Mohegan Gaming Disputes Court on the Mohegan Reservation. I
consent to the exercise of personal jurisdiction over me by the Mohegan Gaming
Disputes Court.

(d) I understand and agree that, since I am not restricted from traveling and
relocating, the MTGA may at its discretion bring an action to enforce this
Agreement against me in any court that can assert personal jurisdiction over me,
including but not limited to the Mohegan Gaming Disputes Court.

(e) I understand and agree that any claim by me that the MTGA has breached its
obligations to me under this Agreement may be asserted solely and exclusively in
the Mohegan Gaming Disputes Court. In order to permit the Mohegan Gaming
Disputes Court to assert subject matter jurisdiction over such a claim, the MTGA
hereby grants a limited waiver of its sovereign immunity and consents to suit by
me for enforcement of the MTGA’s obligations under this Agreement but limits
said waiver so that the maximum amount I may recover is the amount authorized to
be paid to me by Paragraph 3(c), and the MTGA shall not be liable to me for any
additional or consequential damages.

6. EFFECT OF WAIVERS

The failure of the MTGA to insist upon strict adherence to one or more or all of
the covenants and restrictions set forth above, on one or more occasions, or the
failure to insist upon strict adherence by another MTGA employee who is a party
to an agreement similar to this Agreement, shall not be construed as a waiver of
the MTGA’s right thereafter to require strict compliance with any or all of such
covenants or restrictions.



--------------------------------------------------------------------------------

7. PARTIAL INVALIDITY

I agree that, if any part of this Agreement is held to be invalid or
unenforceable for any reason, the remaining covenants and restrictions shall
remain in full force and effect; and if invalidity or unenforceability is due
the to unreasonableness of the time or geographical areas covered by Paragraph
2, such provisions shall be effective for whatever length of time and within
such area as a court of competent jurisdiction deems appropriate.

8. APPLICABLE LAW

This Agreement shall be governed for all purposes by the Constitution and laws
of the Mohegan Tribe of Indians of Connecticut.

9. ACKNOWLEDGEMENT

(a) I have had an opportunity to review fully a copy of this Agreement prior to
signing it and I have carefully read and I understand all of the terms stated in
this Agreement.

(b) I understand that I must sign and abide by this Agreement in order to be
eligible to receive the consideration described in Paragraph 3 of this
Agreement.

10. AMENDMENTS

This Agreement may be amended. However, to become binding on the MTGA, any
amendment or modification must be set forth in a written document signed by the
President/CEO. In the event that I request a substantial modification of my work
assignment, working hours, title, or other material change in the terms and
conditions of my employment, such request shall be directed to the
President/CEO, who shall decide whether to grantor deny the request in whole or
in part and whether to modify this Agreement or terms and conditions of my
employment. The decision of the President/CEO shall be final. My covenants not
to compete will remain in full force and effect regardless of any modifications
of the terms and conditions of this Agreement.

11. SUPERSEDENCE

This Agreement supersedes any and all prior agreements between me and the MTGA
concerning or relating to my employment. This Agreement shall be construed in
harmony with all employment-related policies, standards, and procedures adopted
by the MTGA and/or the President/CEO, but in the event of any conflict between
the terms of this Agreement and any policy, standard or procedure adopted by the
MTGA for general application to MTGA employees, the terms of this Agreement
shall be given controlling effect. By way of example, but without limitation,
the remedies set forth in



--------------------------------------------------------------------------------

Paragraph 5 herein shall supersede the procedures set forth in Mohegan Sun
Policy #27 to the extent that said Policy #27 conflicts with this Agreement.

 

By:   /S/ MITCHELL GROSSINGER ETESS       12/20/06   Mitchell Etess,
President/CEO       Date   /S/ ANTHONY PATRONE       12/20/06   Employee      
Date   ANTHONY PATRONE         (Printed Name)      